Citation Nr: 9902039	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denying the veteran's claim of entitlement to 
service connection for tinnitus.

The Board notes that, by correspondence date December 1996, 
the veteran requested a reopening of his claim of entitlement 
to service connection for hearing loss.  This matter was not 
addressed in the January 1997 rating decision as no evidence 
had been submitted for consideration.  The veteran was 
informed, in pertinent part, in a VA letter dated in January 
1997, that his claim would be reconsidered upon the receipt 
of any new and material evidence.  Private medical records 
were then received by the RO in August 1997.  Thus, the Board 
refers this issue back to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the benefit 
sought on appeal.  He asserts that he has developed tinnitus 
as a result of noise exposure suffered in boiler rooms aboard 
ships while on active duty.  He further asserts that the RO 
failed in its duty to assist, as he has not been afforded a 
VA examination.  Further, he and his representative 
collectively contend that the veteran should prevail under 
application of the benefit of the doubt rule. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for tinnitus is well grounded.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of tinnitus.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
tinnitus.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (1998).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own 
or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

Alternatively, a well-grounded claim may be asserted under 
the provisions of 38 C.F.R. § 3.303(b), when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the applicable case law of the United States Court of 
Veterans Appeals (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997). 

With regards to the present claim, the veteran has contended 
that exposure to excessive noise while serving in boiler 
rooms on ships has led to ongoing problems with tinnitus.  He 
asserts that this ringing in his ears continues to bother him 
to this day and that he is thus, entitled to service 
connection for this disorder.

A review of the veterans service medical records discloses 
no complaint, diagnosis or treatment of tinnitus during 
service.  His enlistment examination found that his hearing 
was 15/15 for whispered voice, bilaterally.  Similarly, he 
reported no ear trouble on his annual physical examination in 
January 1959.  Finally, there was no mention of ear problems 
on his separation examination in May 1961.  In short, the 
service medical records do not reveal tinnitus or any ear 
problems while in service.

The veteran has also submitted VA outpatient treatment 
records dated from August 1987 to September 1988.  These 
records are likewise devoid for mention of tinnitus.  In 
January 1988 and in September 1988 the veteran reported a 
loss of hearing, but did not mention problems with tinnitus.  

Finally, the veteran has submitted evidence from a private 
physician in support of his claim.  In May 1982, the 
veterans chief complaint was a loss of hearing.  He reported 
that the symptoms had been present for the last 4 to 5 years.  
However, the veteran also reported that tinnitus did not 
accompany the reported hearing loss.

As there is no medical diagnosis of current disability, the 
Board must find the claim not well grounded.  The veteran has 
asserted that he does, in fact, suffer from tinnitus.  
However, the Board notes that where the issue is one of 
medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a diagnosis of his tinnitus, his lay statements alone 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  The Board therefore 
concludes that without the requisite competent medical 
evidence indicating a current diagnosis of tinnitus, the 
claim of entitlement to service connection for this 
disability is not well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent medical evidence 
indicating that the veteran currently has tinnitus, the 
veteran's claim is also not well grounded under 38 C.F.R. § 
3.303(b).  The Board notes that in Savage the Court stated 
that notwithstanding the veteran's showing of post-service 
continuity of symptomatology noted during service, the 
veteran must submit medical evidence relating a current 
disability to the veteran's post-service symptoms.  Savage, 
10 Vet. App. at 496-97.

The Board acknowledges the representatives request for a 
favorable determination based on the application of benefit 
of the doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence in this 
case, that provision is inapplicable.  Rather, the appellant 
has failed to submit evidence of a well-grounded claim.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veterans claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Absent a well-grounded claim, the veterans claim of 
entitlement to service connection for tinnitus is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
